       Case 1:19-cv-01354-SKO Document 21 Filed 10/14/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
      AVNINDER MANN, ET. AL.,                          No. 1:19-cv-01354 NONE SKO
11
                         Plaintiffs,                   NEW CASE NUMBER:
12
             v.                                        No. 1:19-cv-01354 SKO
13
      UNITED STATES OF AMERICA.                        ORDER REASSIGNING CASE
14
                         Defendant.
15

16

17          All parties having executed consent forms, it is ordered that this matter be reassigned from

18   the Unassigned District Judge docket to the docket of United States Magistrate Judge Sheila K.

19   Oberto, for all purposes including trial and entry of Judgment.

20          To prevent a delay in documents being received by the correct judicial officer, the new

21   case number listed below should be used on all future documents.

22

23                                          1:19-cv-01354 SKO

24
     IT IS SO ORDERED.
25

26      Dated:     October 14, 2020
                                                       UNITED STATES DISTRICT JUDGE
27

28
                                                       1
